Citation Nr: 0719609	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, December 1946 to December 1949, and January 1950 to 
June 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim filed by 
appellant, the veteran's widow, for service connection for 
the cause of the veteran's death.

In June 2004, a motion for advancement on the docket was 
granted due to appellant's age.  Later that month, the Board 
remanded the case to the RO for additional evidentiary 
development.  The case was returned to the Board and the 
Board remanded the case again in February 2005.  Substantial 
compliance having been completed, the case has been returned 
to the Board.  It appears that all pertinent records that can 
be obtained have been obtained.  They are essentially 
consistent in pertinent findings, further attempted 
development would not likely provide information that would 
change the outcome.

The Board also notes that in the appellant's February 2004 
substantive appeal, she indicated that she did not want a 
hearing, but "if absolutely necessary to be held at local 
V.A. Office."  The RO scheduled a hearing, and the 
appellant's representative submitted a February 2004 
statement clarifying that the appellant did not want a 
personal hearing.  The Board finds that no personal hearing 
request is pending at this time.  


FINDINGS OF FACT

1. All pertinent notification and indicated evidentiary 
development have been accomplished.

2. The veteran died in April 2002; the death certificate 
lists the cause of death as acute myocardial infarction due 
to, or as a consequence of arteriosclerotic cardiovascular 
disease.  The death certificate lists severe pulmonary 
fibrosis as a significant condition contributing to death but 
not resulting in the underlying cause.  The death certificate 
indicates that no autopsy was performed.

3. At the time of the veteran's death, service connection was 
in effect for duodenal ulcer disease, evaluated as 
noncompensable, and for residuals of a lumbar laminectomy, 
evaluated as 40 percent disabling.

4. There is no evidence of record showing a definitive 
diagnosis of arteriosclerotic cardiovascular disease or 
severe pulmonary fibrosis related to service or to a service-
connected disability during the veteran's lifetime.  
Arteriosclerotic heart disease was first demonstrated many 
years after separation from service.

5. The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to his active military service, or to a service-
connected disability.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in August 2002, which is before initial 
consideration of the claim, VA advised the appellant of the 
essential elements of the VCAA.  VA informed the appellant of 
the types of evidence needed in a claim for service 
connection for the cause of a veteran's death.  VA also told 
her that it would make reasonable efforts to help her get the 
evidence necessary to substantiate her claim, but that she 
must provide enough information so that VA could request any 
relevant records.  VA told her that it was responsible for 
obtaining any evidence held by a federal government agency.  
The appellant was informed that if she had any evidence in 
her possession pertaining to the claim, she should submit it 
to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the appellant did not 
include notice as to degrees of disability and effective 
dates; however, the Board finds no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical records.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2006).  Under 38 U.S.C.A. § 1310(a), 
"[w]hen any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.312.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).

Certain diseases, including arteriosclerotic cardiovascular 
disease may be presumed to have been incurred in service if 
established to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that any 
disability related to the veteran's active military service 
contributed substantially or materially to his death, 
combined to cause death, or aided or lent assistance to the 
production of death.    

A death certificate filed in April 2002 lists the cause of 
the veteran's death as acute myocardial infarction due to, or 
as a consequence of arteriosclerotic cardiovascular disease.  
The death certificate lists severe pulmonary fibrosis as a 
significant condition contributing to death but not resulting 
in the underlying cause, and indicates that no autopsy was 
performed.

A death summary from April 2002 gave a final diagnosis of: 

Cause of death - acute myocardial infarction.  
Recent massive gastrointestinal bleed requiring 
approximately 10 units of packed cells secondary to 
severe ulcerative esophagitis.  Pulmonary fibrosis 
with chronic obstructive pulmonary disease.

(Emphasis added.)  The Board notes that the veteran was not 
service-connected for esophagitis or pulmonary fibrosis.  At 
the time of the veteran's death, service connection was in 
effect for duodenal ulcer disease, evaluated as 
noncompensable, and for residuals of a lumbar laminectomy, 
evaluated as 40 percent disabling.

The appellant's basic contention is that the veteran's 
service-connected duodenal ulcer disease contributed to his 
death.  In support of that contention, appellant submitted an 
April 2002 written statement from "H. S.", M.D., the 
physician who signed the veteran's death certificate, stating 
that according to medical records, shortly prior to death, 
gastrointestinal bleeding was suspected due to a drop in 
hemoglobin and an esophagogastroduodenoscopy (EGD) was 
performed in March 2002, which showed severe ulcerated 
esophagitis with stricture of the distal esophagus.  Although 
there was old blood in the stomach, the source of bleeding 
was felt to be from the esophagus.  It was that physician's 
opinion that severe bleeding from esophagitis and pulmonary 
fibrosis placed a strain on the veteran's heart which 
resulted in the acute myocardial infarction and death.  

The March 21, 2002, EGD report, when giving the description 
of procedure, states that there was significant esophagitis, 
with multiple ulcerations in the distal esophagus and a 
stricture in the esophagus consistent with severe 
gastroesophageal reflux disease, which was most likely the 
source of bleeding, as the stomach showed no bleeding.  It 
was also noted that "[i]n the duodenum, we did not see any 
blood coming from the duodenum."  

There are notations in the medical reports surrounding the 
veteran's death that reference "bleeding ulcers."  However, 
the majority of these reports list this disability as part of 
the veteran's previous medical history, and not as a current 
diagnosis.  For example, listed in the past history section 
of an emergency room note from April 6, 2002, is, among other 
things, "bleeding ulcer."

There is of record an admission summary and some medical 
notes from Courtney Manor Nursing Home, from April 4, 2002, 
that report diagnoses that included bleeding duodenal ulcer.  
The competent medical evidence, specifically the March 21, 
2002 EGD, does not support these diagnoses.  An April 4, 2002 
discharge summary from Marlette Community Hospital 
Rehabilitation Center, where the veteran was before admission 
to Courtney Manor, shows final diagnoses of deconditioning, 
pulmonary fibrosis, impaired mobility, impaired activities of 
daily living, history of hypertension, history of 
esophagitis, history of upper gastrointestinal bleed; and 
there is no mention of any duodenal ulcer bleeding at that 
time or any time in the recent past.  The medical evidence of 
record, in numerous reports, does include diagnoses of 
gastrointestinal bleeding, as opposed to the more specific 
diagnosis of duodenal ulcer bleeding; however, the March 21, 
2001 EGD makes clear that the gastrointestinal bleeding was 
from significant esophagitis, with multiple ulcerations in 
the distal esophagus and a stricture in the esophagus 
consistent with severe gastroesophageal reflux disease.  
Again, this EGD reported that there was no bleeding of the 
stomach or blood coming from the duodenum.  

A June 2006 letter from the veteran's physician at Courtney 
Manor relays his assessment from April 4, 2002, which 
included a history of gastrointestinal bleed that the 
physician reports was secondary to "erosive oesophagitis."  
The physician states that there was no active bleeding at 
Courtney Manor.  The Board also notes that a report from 
Marlette Hospital dictated March 28, 2002, and transcribed 
April 3, 2001, reports that the veteran had no more 
gastrointestinal bleeding at that time.  It is unclear if the 
diagnosis of bleeding ulcer was based on reports of 
gastrointestinal bleeding, or erroneously taken from the 
veteran's past medical history; regardless, the Board finds 
that the preponderance of the competent medical evidence is 
against a finding that the veteran had bleeding duodenal 
ulcers at the time of his death.       

A November 2003 VA medical opinion stated that although a 
February 1958 upper gastrointestinal x-ray series had 
revealed active duodenal ulcer, there was no esophageal 
pathology shown at that time; that the March 2002 EGD showed 
old blood, not active bleeding, in the stomach with the 
source of bleeding felt to be from the esophagus; and that 
esophagitis or severe bleeding was not likely due to the 
service-connected duodenal ulcer disease.  The physician gave 
a similar opinion in October 2004, and in November 2006 he 
also gave a medical opinion stating that, based on the 
medical records in the veteran's claims file, the heart burn 
symptoms the veteran had in May and June 1958 did not likely 
represent the onset of chronic gastroesophageal reflux.

In January 2007, a VA physician opined that the esophagitis 
with bleeding diagnosed by EGD (in March 2002) was not likely 
related to the veteran's service-connected duodenal ulcer 
disease.  The physician supported this opinion with medical 
evidence in the record, such as the EGD report stating that 
there was no blood in the duodenum, and the physician at the 
time reporting that it was felt that the old blood in the 
stomach was most likely to be related to the esophageal 
ulcers.  The VA physician from January 2007 also stated that 
the Courtney Manor evaluation stating that the veteran had 
"bleeding duodenal ulcer" was not supported by the EGD.  
Ultimately, the physician stated that it was his opinion that 
the service-connected duodenal ulcer did not contribute to 
the veteran's death.  The opinions of the VA examiners are 
consistent with the medical findings reported by various 
physicians, and when taken as a whole, the Board finds that 
the preponderance of the competent medical evidence is 
against a finding that the veteran had duodenal ulcer 
bleeding at the time of his death, or that the 
gastrointestinal bleeding he had secondary to esophageal 
problems is in any way related to his service or one of his 
service-connected disabilities.  

The service medical records do not show that the veteran had 
arteriosclerotic cardiovascular disease or severe pulmonary 
fibrosis while in service, or suggest that the veteran 
developed such as a result of his service.  The first showing 
of arteriosclerotic cardiovascular disease or severe 
pulmonary fibrosis is many years after service, which is 
evidence against a finding that the cause of the veteran's 
death is related to his service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  There is no evidence of record showing a 
definitive diagnosis of arteriosclerotic cardiovascular 
disease or severe pulmonary fibrosis related to service or to 
a service-connected disability during the veteran's lifetime.  
Cardiovascular disease was first shown years post-service.

In sum, there is no competent evidence that the veteran's 
service-connected disabilities involving duodenal ulcer 
disease and residuals of a lumbar laminectomy contributed 
substantially or materially to the veteran's death, that they 
combined to cause death, or that they aided or lent 
assistance to the production of death.  Additionally, there 
is no competent evidence that the causes of the veteran's 
death were related to service.  Although the appellant may 
sincerely believe that the cause of the veteran's death was 
connected to a service-connected disability, as a lay person, 
she is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


